      Case: 1:19-cr-00363-DCN Doc #: 30 Filed: 12/12/19 1 of 8. PageID #: 197




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:19CR363
                                                   )
                        Plaintiff,                 )   JUDGE DONALD C. NUGENT
                                                   )
               v.                                  )
                                                   )
 KATRINA L. GURNEY,                                )   GOVERNMENT’S SENTENCING
                                                   )   MEMORANDUM
                       Defendant.                  )


       Now comes the United States of America, by its counsel, Justin E. Herdman, United

States Attorney, and Jason W. White, Special Assistant United States Attorney, and respectfully

submits this memorandum for the sentencing of the defendant, Katrina L. Gurney. The United

States agrees with the Presentence Investigation Report (PSR) that the defendant’s adjusted

advisory Sentencing Guidelines total offense level is 14 and her criminal history category is III.

(Doc. No. 18 at ¶ ¶ 36, 46). Thus, the advisory guideline imprisonment range is 21 to 27 months

(Zone D). (Doc. No. 18 at ¶ 68). For the reasons set forth below, this Court should sentence the

defendant to a term of imprisonment of between 21 and 27 months as prescribed by the

Sentencing Guidelines, a three-year term of post-release supervision, and be ordered to pay

restitution in the amount of $76,408.77 to the Social Security Administration (“SSA”) and

$47,265.00 to the Mansfield Metropolitan Housing Authority (“MMHA”).

I.     FACTUAL BACKGROUND

       On July 2, 2019, the defendant pleaded guilty to one count of Conspiring to Defraud the

United States in violation of 18 U.S.C. § 371 and two counts of Theft of Government Property in

violation of 18 U.S.C. § 641. By pleading guilty, the defendant admitted to providing false
      Case: 1:19-cr-00363-DCN Doc #: 30 Filed: 12/12/19 2 of 8. PageID #: 198



statements to the SSA and Mansfield Metropolitan Housing Authority in order to steal

$76,408.77 in Supplemental Security Income (“SSI”) benefit payments and $47,265.00 in

Housing Choice Voucher Program (“HCVP”) benefits.

       The defendant and her co-defendant, Ronald Gurney, were married in 1998. Later, in

2001 and 2002, the defendant applied to receive SSI. SSI is a federal cash assistance program

administered by SSA to help elderly or disabled Americans with little or no income or resources

cover basic necessities. To determine the amount of SSI benefits a recipient receives, SSA relies

on a monthly assessment of the recipient’s income and resources, as well as the household

income and other support the beneficiary receives. As such, SSA routinely considers the income

of spouses or parents in its eligibility determinations of married beneficiaries or minor children,

so long as the spouse or parent resides in the home with the beneficiary. SSA relies primarily

upon beneficiaries to self-report their income and resources when it determines SSI eligibility.

The defendant here did not disclose that she was married or lived with her husband when she

applied for SSI and was approved to receive benefits.

       From the time of their marriage and after, the defendant resided with her co-defendant

husband. Despite this co-habitation, the defendant and her husband made numerous false

statements to SSA in order to maintain eligibility to receive SSI. In 2007, the defendant

submitted a statement to SSA claiming that her husband did not reside with her. In 2010, she

did not disclose that her husband resided with her and claimed that the two had been separated

since 2000. In 2011, the defendant’s husband submitted a statement to SSA stating that he did

not reside with the defendant. In 2016, 2017, and 2018, the defendant falsely stated to SSA that

she did not reside with her husband. Had SSA known about the co-habitation, it would have

considered Ronald Gurney’s income and determined that the defendant was not eligible to

receive benefits.
                                                 2
      Case: 1:19-cr-00363-DCN Doc #: 30 Filed: 12/12/19 3 of 8. PageID #: 199



       In addition to making false statements to SSA themselves, the defendant and her husband

procured and submitted false statements from others to perpetuate their fraud. In 2016, the

defendant submitted two statements from another person that indicated that she lived alone. In

2017, the defendant submitted two additional statements from two other people that indicated

that her husband did not reside with her. Also in 2017, Ronald Gurney requested that another

person provide a written statement to SSA that falsely stated that he resided with him for the

previous two years, and that he did not reside with the defendant. The defendant and her

husband submitted these statements with the goal of maintaining Katrina’s eligibility to receive

SSI when they knew she would not have been entitled to those funds.

       In 2002, around the time the defendant applied for SSI, she submitted an application to

the MMHA for subsidized housing benefits. Known colloquially as “Section 8,” benefits paid as

part of the Housing Choice Voucher Program (“HCVP”) are intended to provide financial

assistance to low-income families so they may obtain quality housing in the private market. This

program is also an income-based program and relies on the voucher holder to provide truthful

information of household composition and the monthly gross income of the household’s

members. As was the case with her dealings with SSA, the defendant did not report that her

husband lived in her household nor did she report his earnings on two applications and at least 18

periodic certifications forms to MMHA. Accordingly, the defendant received subsidized

housing benefits she would have otherwise been ineligible for based on her husband’s income.

       In total, the defendant and her husband’s scheme defrauded SSA in the amount of

$76,408.77 and MMHA of $47,265.00.

II.    APPLICATION OF § 3553(a) FACTORS

       Based on all of the information before the Court, the government respectfully requests

 that the Court sentence the defendant to a term of imprisonment of between 21 and 27 months
                                                3
     Case: 1:19-cr-00363-DCN Doc #: 30 Filed: 12/12/19 4 of 8. PageID #: 200



as prescribed by the Sentencing Guidelines, a three-year term of post-release supervision, and

be ordered to pay restitution in the amount of $76,408.77 to the SSA and $47,265.00 to

MMHA. The government submits that the recommended sentence adequately reflects the

statutory factors to be considered under 18 U.S.C. § 3553(a) in imposing a sentence,

particularly:


       (1) the nature and circumstances of the offense and the characteristics of
       the defendant;
       (2) the need for the sentence imposed—
              (A)    to reflect the seriousness of the offense, to promote respect for
                     the law, and to provide just punishment for the offense;
              (B)    to afford adequate deterrence to criminal conduct;
              (C)    to protect the public from further crimes of the defendant; [and]
       (7) the need to provide restitution to any victims of the offense.


Specifically, the very egregious nature of the defendant’s conduct—that she stole federal

benefits from two programs intended for those most in need—clearly outweigh any mitigating

characteristics that may warrant a non-incarceration sentence.

      First, the nature scope and circumstances of the defendant’s conduct here warrants a

within-Guidelines range sentence. Over the course of 173 months, the defendant and her

husband continued to steal money they knew was not theirs. In total, that theft accumulated to

over $76,000 in SSI benefits and over $46,000 in housing subsidy benefits that could have

been used to help those individuals actually in need and eligible to receive benefits.

Throughout their scheme, the defendant and her husband submitted no less than six statements

to SSA claiming that they did not reside together and 20 false statements to MMHA. What is

more astounding is that the defendant and her husband also provided four statements from

others as they attempted to substantiate their false claims to SSA. In 2017, the defendant’s

husband asked his friend to submit a statement to SSA indicating that the defendant’s husband

                                                4
     Case: 1:19-cr-00363-DCN Doc #: 30 Filed: 12/12/19 5 of 8. PageID #: 201



lived with him for the last two years. This is not a case where the defendants simply kept their

living arrangement quiet or even just made false statements themselves. This case represents

the highest form of deceit where the defendants enlisted the help of others to perpetuate their

fraudulent scheme. The duration, scope, and expanse of the defendant’s criminal conduct

necessitates an incarceration sentence.

       To further compound the seriousness of her offense, the defendant’s theft here caused

real financial harm to programs relied upon by millions of Americans for their financial

security. In 2019, the SSA will pay SSI benefits to over eight million disabled and low-income

individuals so that they may pay for housing, food, and other necessities. Soc. Sec. Admin.,

SSI Monthly Statistics, January 2019,

https://www.ssa.gov/policy/docs/statcomps/ssi_monthly/index.html#toc (last visited Oct. 1,

2019). The SSA programs are grounded upon the idea that when a person is elderly, widowed,

or disabled or otherwise in need, current workers will help support that person, just as he or she

helped support others. Furthermore, the federal government assists over two million

low-income households in securing safe and adequate housing through the HCVP.

Ctr, on Budget and Pol’y Priorities, United States Federal Rental Assistance Fact

Sheet, https://www.cbpp.org/research/housing/federal-rental-assistance-fact-sheets#US

(last visited Oct. 1, 2019). When the defendant here stole from these crucial federal

programs, she did not just steal from a government agency, she stole from every American who

paid into the system and every American whose circumstances are such that they need the

help. The eligibility requirements of these programs work to ensure that those who qualify are

those who truly need the assistance the benefits provide. Through their dishonestly, the

defendants took money that should have been paid who was truly in need.


                                                 5
     Case: 1:19-cr-00363-DCN Doc #: 30 Filed: 12/12/19 6 of 8. PageID #: 202



       Additionally, a sentence of imprisonment here will afford an adequate deterrence to

potential future fraudsters and restore confidence in these federal benefit programs. These

programs are designed to help those Americans in the greatest need. The sentence

recommended by the government will work to deter those who may attempt to defraud the

agency whose work is so crucial for so many Americans. A guidelines sentence will work to

reverse the adverse effect the defendant’s conduct has had and will help to strengthen the

integrity of these programs.

       Finally, an order for the payment of restitution is paramount in the sentencing in this

case. In total, the defendant stole $76,408.77 from SSA and $47,265.00 to MMHA and these

programs must be made whole so the money the defendant stole can be used to provide

benefits to those who qualify for these essential programs. Accordingly, the government

respectfully requests this Court order the defendant to pay restitution in the amount of

$76,408.77 to the SSA and $47,265.00 to MMHA.

       The sentence recommended within the Guideline range is sufficient, but not greater

than necessary to comply with the sentencing purposes in 18 U.S.C. § 3553(a)(2). “[I]n the

ordinary case, the Commission’s recommendation of a sentencing range will ‘reflect a rough

approximation of sentences that might achieve § 3553(a)’s objectives.’” Kimbrough v. United

States, 552 U.S. 85, 89 (2007); see, e.g., Gall v. United States, 552 U.S. 38, 46 (2007)

(Guidelines are “the product of careful study based on extensive empirical evidence derived

from the review of thousands of individual sentencing decisions”). Moreover, within-

guidelines sentences promote Congress’s goal in enacting the Sentencing Reform Act – “to

diminish unwarranted sentencing disparity.” Rita v. United States, 551 U.S. 338, 354 (2007).

       The government reserves the right to respond to defense arguments raised for the first

time after filing of this memorandum. Similarly, if the Court is considering a sua sponte
                                                6
       Case: 1:19-cr-00363-DCN Doc #: 30 Filed: 12/12/19 7 of 8. PageID #: 203



 departure from the applicable sentencing guidelines range on a ground not previously

 identified by the parties or in the PSR, the parties are entitled to notice and an opportunity to

 respond. Fed R. Crim. P. 32(i)(1)(c) and 32(h).

         Further, the United States respectfully requests that the Court provide the parties with

 any ex parte communications received by the Court in connection with sentencing, with the

 exception of the confidential sentencing recommendations submitted by the United States

 Probation Office.

III.    CONCLUSION

        For the forgoing reasons, the United States respectfully requests that the Court impose a

sentence within the advisory Guidelines range.



                                                       Respectfully submitted,

                                                       JUSTIN HERDMAN
                                                       United States Attorney


                                                By:    /s/ Jason W. White
                                                       Jason W. White (NY: 4672267)
                                                       Special Assistant United States Attorney
                                                       United States Court House
                                                       801 W. Superior Ave., Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3874
                                                       (216) 522-2403 (facsimile)
                                                       Jason.W.White@usdoj.gov




                                                   7
      Case: 1:19-cr-00363-DCN Doc #: 30 Filed: 12/12/19 8 of 8. PageID #: 204



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of December 2019 a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court's electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court's system.


                                                      /s/ Jason W. White
                                                      Jason W. White
                                                      Special Assistant United States Attorney




                                                 8
